Case 2:21-cv-00678-JS-AYS Document 62-1 Filed 05/27/21 Page 1 of 6 PageID #: 738




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK



 In re HAIN CELESTIAL HEAVY METALS
 BABY FOOD LITIGATION                                    Case No. 2:21-cv-0678-JS-AYS

 This Document Relates to: All Actions


 This Document also Relates to:

 LORI-ANNE ALBANO, MYJORIE PHILIPPE,
 REBECCA TELARO, and ALYSSA ROSE, on                     Case No. 2:21-cv-01118-JS-AYS
 behalf of themselves and all others similarly
 situated,
                                                         DECLARATION OF DOUGLAS J.
        Plaintiffs,                                      MCANAMARA IN SUPPORT OF ALBANO
                                                         PLAINTIFFS’ MOTION FOR
               v.                                        APPOINTMENT OF COHEN MILSTEIN
 HAIN CELESTIAL GROUP, INC., BEECH-NUT                   SELLERS & TOLL PLLC AND GIBBS
 NUTRITION COMPANY, GERBER PRODUCTS                      LAW GROUP LLP AS INTERIM
 COMPANY, and NURTURE, INC.,                             COUNSEL

        Defendants.




 I, Douglas J. McNamara, declare:

        1.      I am an attorney admitted to practice in the Eastern District of New York. I am a

 Partner with the law firm of Cohen Milstein Sellers & Toll, PLLC, and I have personal knowledge

 of the matters stated herein and, if called upon, could competently testify thereto. I am making this

                                                  1
Case 2:21-cv-00678-JS-AYS Document 62-1 Filed 05/27/21 Page 2 of 6 PageID #: 739




 declaration in support of Albano Plaintiffs’ Motion for Appointment of Cohen Milstein Sellers &

 Toll PLLC and Gibbs Law Group LLP as Interim Counsel.

        2.      Filing the Complaint in this matter required an extensive preliminary evaluation of

 the case, retention of a plaintiff, and organization with co-counsel. It also required significant

 factual research into the February 4, 2021 Congressional Report, its supporting documentation and

 data, and the third-party sources the report relied on. In addition to reviewing publicly available

 information, Proposed Counsel have commissioned their own laboratory testing to confirm that

 the Defendants’ products still contain unsafe levels of toxic metals, while also speaking with

 potential consulting experts regarding the impact toxic metals have on child development.

 Proposed Counsel also conducted significant legal research in preparation for filing suit. This

 included determining which causes of action were viable, which damages theories to assert,

 whether this case could be feasibly brought as a class action, and what issues might arise from

 bringing a class as opposed to an individual case and potential defenses, including preemption or

 primary jurisdiction arguments.

        3.      Cohen Milstein is one of the largest plaintiff-side litigation firms in the country.1

 Cohen Milstein has been recognized as a “class-action powerhouse,”2 achieving results across a

 wide range of practice areas, and is considered one of “America’s 25 Most Influential Law Firms.”3

        4.      Cohen Milstein’s Consumer Practice Group has also been recognized as a leader in

 the field – by courts, peers, and the legal press – for work on a wide range of consumer issues,



 1
   The qualifications of Cohen Milstein are set forth in the firm’s resume, attached as Ex. A to this
 declaration.
 2
   Here Comes Treble, Forbes (Aug. 27, 2003),
 https://www.forbes.com/2003/08/27/cz_mf_0827antitrust.html#7df201226fc2.
 3
   America’s Most Influential Law Firms: The Forum 2018, National Law Journal & The Trial
 Lawyer Magazine, https://www.thetriallawyermagazine.com/wp-content/uploads/2019/01/2018-
 the-forum.pdf (accessed Apr. 9, 2020).
                                                  2
Case 2:21-cv-00678-JS-AYS Document 62-1 Filed 05/27/21 Page 3 of 6 PageID #: 740




 ranging from safe drinking water, toxic or defective products, and false and deceptive advertising.

 The group is “known for notching big wins for plaintiffs,”4 and has been recognized as a Group of

 the Year by Law360 for several years running.5 Members of the Consumer Practice Group served

 in leadership positions in many consumer protection cases that achieved excellent results for the

 class, including: In re Anthem, Inc. Data Breach Litigation, No. 5:15-md-2617-LHK (N.D. Cal.)

 (co-lead counsel, in case resulting in the then-largest data breach settlement in U.S. history); In

 Re: Lumber Liquidators Chinese-Manufactured Flooring Prods. Mktg., Sales Practices and

 Prods. Liab. Litig., No. 15-md-2627-AJT-MSN (E.D. Va.) (co-lead counsel, in a case resulting in

 $36 million settlement involving toxic flooring); and Khoday v. Symantec Corp., No. 11-cv-00180-

 JRT-TNL (D. Minn.) (sole lead, in a case where defendant failed to disclose that a product was

 available for free, resulting in a $60 million settlement).

        5.      Cohen Milstein’s efforts in this case will be led by two highly experienced

 attorneys. Geoffrey A. Graber is a partner in Cohen Milstein’s Consumer Practice Group, where

 he specializes in representing consumers in complex class action litigation involving issues of false

 advertising, fraud, and other forms of unfair business practices. Mr. Graber has litigated and

 continues to litigate high-profile matters, including LLE One, LLC v. Facebook, No. 4:16-cv-

 06232-JSW (N.D. Cal.); DZ Reserve v. Facebook, No. 4:18-cv-04978 (N.D. Cal.); GCDC Grilled




 4
   Shayna Posses, Consumer Protection Group of the Year: Cohen Milstein, Law360 (Jan. 25,
 2019), https://www.law360.com/articles/1117702/consumer-protection-group-of-the-year-cohen-
 milstein.
 5
   See id.; Joyce Hanson, Consumer Protection Group of the Year: Cohen Milstein, Law360 (Jan.
 17, 2020), https://www.law360.com/articles/1233361/consumer-protection-group-of-the-year-
 cohen-milstein; Law360 Names Practice Groups of the Year, Law360 (Jan. 15, 2018),
 https://www.law360.com/articles/998948; Nathan Hale, Class Action Group of the Year: Cohen
 Milstein, Law360 (Jan. 20, 2017), https://www.law360.com/articles/883221/class-action-group-
 of-the-year-cohen-milstein.
                                                   3
Case 2:21-cv-00678-JS-AYS Document 62-1 Filed 05/27/21 Page 4 of 6 PageID #: 741




 Cheese Bar v. The Hartford Financial Services Group, Inc., No. 1:20-cv-01094 (D.D.C.); and

 Mudpie, Inc. v. Travelers Casualty Insurance, 3:20-cv-03213 (N.D. Cal., 9th Cir.).

         6.      His recent successes include In re Anthem Data Breach Litigation, No. 5:15-md-

 02617-LHK (N.D. Cal.), where he worked on the lead counsel team, representing 80 million

 Americans whose person information had been hacked. The case settled for $115 million – the

 largest data breach settlement at that time. He also leads the firm’s litigation efforts in Ariza, et al.

 v. Luxottica Retail N. Amer., Inc. d/b/a LensCrafters, No. 1:17-cv-05216-PKC-RLM (E.D.N.Y.),

 a multi-state class action alleging various violations of consumer protection statutes, including

 California’s Unfair Competition Law, for fraudulent marketing practices.

         7.      Prior to joining Cohen Milstein in 2015, Mr. Graber had a distinguished career at

 the U.S. Department of Justice (DOJ), serving as Deputy Associate Attorney General and Director

 of the Residential Mortgage-Backed Securities (RMBS) Working Group at the DOJ, where he

 oversaw the DOJ’s nationwide investigation into the packaging and sale of mortgage-backed

 securities (MBS) leading up to the financial crisis, ultimately recovering more than $36 billion. He

 supervised more than 100 DOJ prosecutors, lawyers, investigators and analysts and worked closely

 with senior officials from the SEC, Department of Housing and Urban Development (HUD),

 Inspector General’s Office for the Federal Finance Agency, and more than 10 state attorney general

 offices. In 2014, while at the DOJ, Mr. Graber also received the Attorney General’s Distinguished

 Service Award for his work relating to the $13 billion settlement with JP Morgan – including, at

 the time, the largest FIRREA penalty recovered by the DOJ.

         8.      I am a partner in Cohen Milstein’s Consumer Practice Group and has over 20 years

 of experience in complex litigation, MDLs, and class actions. This includes In Re: Lumber

 Liquidators, where the defendant sold flooring that contained toxic levels of formaldehyde. I



                                                    4
Case 2:21-cv-00678-JS-AYS Document 62-1 Filed 05/27/21 Page 5 of 6 PageID #: 742




 assisted Co-Lead Counsel and Cohen Milstein Chair Steven Toll by leading offensive discovery

 efforts, drafting pleadings, and working with experts. Consumer counsel secured a $36 million

 settlement within 2 ⅟2 years based on false statements made by a lumber retailer concerning its

 formaldehyde emissions.

        9.      In Khoday v. Symantec Corp., I served as the lead attorney and represented a class

 of purchasers of a product that the defendant Symantec failed to disclose could be obtained for

 free. I oversaw discovery, deposed witnesses, retained and defended experts, and helped to

 negotiate a $60 million settlement that gave participating class members back more than 100 cents

 on the dollar for their out-of-pocket losses.

        10.     Additionally, I served on the Plaintiffs’ Steering Committee and was co-chair of

 the expert committee in In re Apple Inc. Device Performance Litigation, No. 18-md-2827-EJD

 (N.D. Cal.), where a $500 million settlement was approved. Aside from his experience litigating,

 I have also taught as an adjunct professor at George Washington University School of Law,

 published articles in Pace Law Review and Law360 on class action issues,6 and spoken at

 professional gatherings on class action practice.

        11.     Cohen Milstein also anticipates drawing from its pool of other talented attorneys to

 work on this matter, including Brian Johnson and Paul Stephan. Mr. Johnson is an associate at

 Cohen Milstein and a member of the Consumer Practice Group, where he assists in the

 development of potential cases and provides support in all aspects of current litigation. Prior to




 6
    Douglas McNamara et al., Reexamining the Seventh Amendment Argument Against Issue
 Certification, 34 Pace L. Rev. 1041 (2014); Douglas McNamara, When Conjoint Analysis Is Not
 Enough        For      A      Damage        Model,      Law360      (Dec.   11,     2019),
 https://www.law360.com/articles/1226744; Douglas McNamara, Carriuolo v. GM and the Future
 of       the        Overcharge        Theory,       Law360        (June     2,      2016),
 https://www.cohenmilstein.com/sites/default/files/media.9100.pdf.
                                                     5
Case 2:21-cv-00678-JS-AYS Document 62-1 Filed 05/27/21 Page 6 of 6 PageID #: 743




 joining Cohen Milstein, Mr. Johnson was an Associate at a Missouri-based law firm where he

 represented consumers in financial lawsuits involving the Fair Debt Collection Practices Act, Fair

 Credit Reporting Act, and the Telephone Consumer Protection Act. Following law school, Mr.

 Johnson served as a Law Clerk for the Honorable Margaret L. Sauer and the Honorable Janette K.

 Rodecap, 16th Circuit Court of Jackson County, Missouri after receiving his law degree from

 George Washington University.

        12.     Mr. Stephan is also an associate at Cohen Milstein and a member of the Consumer

 Practice Group. Mr. Stephan’s practice focuses on litigating class actions on behalf of consumers

 who have been misled, deceived, or harmed by large corporations. Prior to joining Cohen Milstein,

 Mr. Stephan was a law clerk for the Honorable Anne E. Thompson of the United States District

 Court for the District of New Jersey. During law school, Mr. Stephan was a law clerk for the U.S.

 Government Accountability Office, Office of General Counsel. He is the author of an article on

 arbitration in the University of Memphis Law Review. He received his J.D., magna cum laude,

 Order of the Coif, from the University of Pennsylvania Law School, where he was a Comments

 Editor of the University of Pennsylvania Law Review.

        13. Additional background on all of the Consumer Practice Group lawyers is in the

 Cohen Milstein firm resume attached to this declaration as Exhibit A.

        I declare under penalty of perjury under the laws of the United States of America that the

 foregoing is true and correct.

        DATED this day 27th day of May 2021:                 /s/ Douglas J. McNamara

                                                             Douglas J. McNamara




                                                 6
